PER CURIAM
This action originated with claims against Jerome Ward and defendant. Ward’s motion for summary judgment was granted and, on July 12, 1984, a judgment was entered dismissing the complaint as to him and awarding him costs and disbursements. Later, defendant’s motion for summary judgment was granted and, on February 19, 1985, a judgment was entered in his favor and awarding him costs and disbursements.
A notice of appeal was filed on March 15, 1985, at which time the failure to serve the notice on all parties who had appeared in an action, ORS 19.023(2)(a),1 was jurisdictional, former ORS 19.033(2),2 requiring a dismissal of the appeal. Jacobson v. Mt. Park Home Owners, Assn., 65 Or App 269, 670 P2d 633 (1983), rev den 296 Or 253 (1984); Rhodes v. Eckelman, 78 Or App 660, 717 P2d 653 (1986). Plaintiff did not serve the notice of appeal on Ward.
Appeal dismissed.

 ORS 19.023 provides, in part:
“(2) The appeal shall be taken by causing a notice of appeal, in the form prescribed by ORS 19.029, to be served:
“(a) On all parties who have appeared in the action, suit or proceeding.”


 Former ORS 19.033(2) provided:
“The serving and filing of the notice of appeal as provided in ORS 19.023, 19.026 and 19.029 is jurisdictional and may not be waived or extended.”